UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 11, 2015 OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. OmniComm Systems, Inc. (the “Company”, “we”, or “our”) held its Annual Meeting of Stockholders in Fort Lauderdale, Florida on June 11, 2015. Stockholders voted on the following two proposals, which are described in detail in the Company’s proxy statement dated April 30, 2015: 1. To elect five Directors to the Board of Directors to serve for one-year terms or until their successors shall be elected and qualified. 2. To ratify the appointment of Liggett, Vogt & Webb P.A., as our independent registered public accounting firm for the fiscal year ending December 31, 2015. With a majority of the outstanding shares voting either by proxy or in person, our stockholders approved both proposals, with voting as follows: Proposal 1: Election of Directors For Withheld Randall G. Smith Cornelis F. Wit Robert C. Schweitzer Dr. Adam F. Cohen Dr. Gary A. Shangold Proposal 2: To ratify the appointment of Liggett, Vogt & Webb P.A., as our independent registered public accounting firm for the fiscal year ending December 31, 2015. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: June 12, 2015 By: /s/Thomas E. Vickers Thomas E. Vickers Chief Accounting and Financial Officer
